Name: Fourth Commission Directive 86/299/EEC of 3 June 1986 amending the Annex to Council Directive 74/63/EEC on the fixing of maximum permitted levels for undesirable substances and products in feedingstuffs
 Type: Directive
 Subject Matter: deterioration of the environment;  agricultural activity
 Date Published: 1986-07-11

 Avis juridique important|31986L0299Fourth Commission Directive 86/299/EEC of 3 June 1986 amending the Annex to Council Directive 74/63/EEC on the fixing of maximum permitted levels for undesirable substances and products in feedingstuffs Official Journal L 189 , 11/07/1986 P. 0040 - 0041 Finnish special edition: Chapter 3 Volume 21 P. 0137 Swedish special edition: Chapter 3 Volume 21 P. 0137 *****FOURTH COMMISSION DIRECTIVE of 3 June 1986 amending the Annex to Council Directive 74/63/EEC on the fixing of maximum permitted levels for undesirable substances and products in feedingstuffs (86/299/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 74/63/EEC of 17 December 1973 on the fixing of maximum permitted levels for undesirable substances and products in feedingstuffs (1) as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 6 thereof, Whereas Directive 74/63/EEC provides for regular amendment of its Annex to take account of advances in scientific and technical knowledge; Whereas, in so far as there are no special provisions for complementary feedingstuffs, theses may not, allowing for the dilutions prescribed for their use, contain levels of undesirable substances and products in excess of those fixed in the Annex to the Directive for complete feedingstuffs; Whereas it appears that keeping to this rule does not always permit the prescribed maximum levels for complete feedingstuffs to be respected, in cases where complementary feedingstuffs are taken into the daily ration with other feedingstuffs that are also contaminated; whereas it is suitable therefore to limit the presence of certain undesirable substances or products in complementary feedingstuffs by fixing appropriate maximum levels; Whereas the measures provided for in this Directive are in accordance with the opinion on the Standing Committee for Feedingstuffs: HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 74/63/EEC is amended according to the Annex of the present Directive. Article 2 The Member States shall bring into force, on 31 December 1987 at the latest, the laws, regulations and administrative provisions necessary to comply with Article 1. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 3 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 38, 11. 2. 1974, p. 31. (2) OJ No L 362, 31. 12. 1985, p. 8. ANNEX 1. In part A 'Substances (ions or elements)' of the Annex: 1.1. The following item is added to item 1 'Arsenic' 1.2.3 // // // // Substances, products // Feedingstuffs // Maximum content in mg/kg (ppm) of feedingstuff referred to a moisture content of 12 % // // // // // Complementary feedingstuffs with the exception of // 4 // // - Mineral Feedingstuffs // 12 // // // 1.2. The following item is added to item 2 'Lead' 1.2.3 // // // // Substances, products // Feedingstuffs // Maximum content in mg/kg (ppm) of feedingstuff referred to a moisture content of 12 % // // // // // Complementary feedingstuffs with the exception of // 10 // // - Mineral Feedingstuffs // 30 // // // 1.3. The following item is added to item 3 'Fluorine' 1.2.3 // // // // Substances, products // Feedingstuffs // Maximum content in mg/kg (ppm) of feedingstuff referred to a moisture content of 12 % // // // // // Other complementary feedingstuffs // 125 (2) // // // (2) Fluorine content per percentage point phosphorus in the feedingstuff. 1.4. The following item is added to item 4 'Mercury' 1.2.3 // // // // Substances, products // Feedingstuffs // Maximum content in mg/kg (ppm) of feedingstuff referred to a moisture content of 12 % // // // // // Complementary feedingstuffs (with the exception of complementary feedingstuffs for dogs and cats) // 0,2 // // // 2. In part B 'Products', against item 1 'Aflatoxin', the words 'Complementary feedingstuffs' for dairy cattle, shown in the column 'Feedingstuffs' and the figure '0,01' shown in the column 'Maximum content' are replaced by the following: 1.2.3 // // // // Substances, products // Feedingstuffs // Maximum content in mg/kg (ppm) of feedingstuff referred to a moisture content of 12 % // // // // // Complementary feedingstuffs for cattle, sheep and goats (with the exception of complementary feedingstuffs for dairy animals, calves and lambs) // 0,05 // // Complementary feedingstuffs for pigs and poultry (with the exception of young animals) // 0,03 // // Other complementary feedingstuffs // 0,01 // // //